DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,322,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.
Below is a comparison between present claim 1 and patented claim 3:
Present claim 1
Patented claim 3
A display panel, comprising:
A display panel, comprising:
a display screen; and
a display screen; and
a data driver IC;
a data driver IC;
wherein the display screen comprises a display area and a non-display area;
the display screen comprises a display area and a non-display area;
the display area comprises a plurality of sets of scan lines;
the display area comprises a plurality of sets of scan lines;
the non-display area comprises a scan driving circuit;
the non-display area comprises a scan driving circuit;
wherein the scan driving circuit comprises: a plurality of shift registers; a plurality of sets of transmission signal lines, which are connected in one-to-one correspondence with the scan lines of the display area; and a set of clock signal lines, each of which is in a signal connection with the data driver IC of the display screen and is configured to receive a gate driving clock signal;
wherein the scan driving circuit comprises: a plurality of shift registers; a plurality of sets of transmission signal lines, which are connected in one-to-one correspondence with the scan lines of the display area; and a set of clock signal lines, each of which is in a signal connection with the data driver IC of the display screen and is configured to receive a gate driving clock signal;
wherein in each set of transmission signal lines, each transmission signal line is in a signal connection with a corresponding clock signal line in a set of clock signal lines; each of the transmission signal lines is in a signal connection with a corresponding scan line of the display area through a corresponding shift register;
wherein in each set of transmission signal lines, each transmission signal line is in a signal connection with a corresponding clock signal line in a set of clock signal lines; each of the transmission signal lines is in a signal connection with a corresponding scan line of the display area through a corresponding shift register;
wherein in each set of transmission signal lines, a line width of a transmission signal line connected to a clock signal line close to the display area is smaller than that of a transmission signal line connected to a clock signal line away from the display area;
wherein in each set of transmission signal lines, a line width of a transmission signal line connected to a clock signal line close to the display area is smaller than that of a transmission signal line connected to a clock signal line away from the display area;
wherein the clock signal lines and the transmission signal lines are made by a process of two different metal layers, wherein the scan driving circuit further comprises a metal bridging hole, one end of the metal bridging hole is electrically connected to the corresponding clock signal line, and the other end is electrically connected to the transmission signal line corresponding to the clock signal line; and
wherein the clock signal lines and the transmission signal lines are made by a process of two different metal layers, wherein the scan driving circuit further comprises a metal bridging hole, one end of the metal bridging hole is electrically connected to the corresponding clock signal line, and the other end is electrically connected to the transmission signal line corresponding to the clock signal line; and

wherein in a same set of clock signal lines, the line width of a transmission signal line connected with a clock signal line away from the display area is greater than a width of the metal bridging hole, except for the transmission signal line coupled to the clock signal line that is the nearest to the display area.
wherein in a same set of clock signal lines, a line width of a transmission signal line correspondingly connected with a clock signal line closest to the display area is equal to the width of the metal bridging hole.
wherein in a same set of clock signal lines, the line width of a transmission signal line correspondingly connected with a clock signal line closest to the display area is equal to than the width of the metal bridging hole.


As shown above, besides wording, the main difference between the claims is that patented claim 3 recites “wherein in a same set of clock signal lines, the line width of a transmission signal line connected with a clock signal line away from the display area is greater than a width of the metal bridging hole, except for the transmission signal line coupled to the clock signal line that is the nearest to the display area” whereas present claim 1 fails to recite this feature.  Thus, present claim 1 is merely a broader version of patented claim 3.  Therefore, present claim 1 is anticipated by patented claim 3.
Claims 2-11 are similarly rejected over claims 1-14 of U.S. Patent No. 11,322,110.

Allowable Subject Matter

Claims 1-11 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action or by filing a Terminal Disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
3 October 2022